Russell, J.
The controlling issue in this case being whether the employment of the attorney was joint on the part of the two banks, or whether there were several undertakings of the attorney to represent each of the said corporations in a proposed combination, which did not materialize, and there being evidence that the services were necessarily separate up to the time of the attempted consolidation, and that there was no contract of joint employment, the verdict is supported by the evidence. There being no error of law assigned, there was no error in refusing a new trial. Judgment affirmed.